Citation Nr: 9911138	
Decision Date: 04/22/99    Archive Date: 04/30/99

DOCKET NO.  95-16 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1970 to December 
1977 and from January 1979 to June 1991.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a November 1991 rating decision by the Seattle, Washington 
RO.  The veteran has now moved to Hawaii and his claims 
folder is being maintained at the Honolulu RO.  This case was 
before the Board in March 1997 when it was remanded for 
additional development.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for a left shoulder disorder.

In its March 1997 Remand, the Board instructed the RO to request 
the names and addresses of all health care providers where the 
veteran received treatment for his left shoulder disorder.  The 
Board also requested that the veteran be scheduled for a 
rheumatology examination in order to ascertain the nature and 
etiology of left shoulder pain and the proper diagnosis thereof.  
The examiner was to offer opinions for the record as to: whether 
it is at least as likely as not that a current left shoulder 
disability was first manifest during the veteran's period of 
service; and whether it is at least as likely as not that a 
currently left shoulder disability was caused or aggravated by 
the veteran's service-connected scleroderma.  The bases for these 
opinions were to be fully reported for the record.  

The evidence of record indicates that the veteran submitted 
treatment records dated from 1992 to 1994 that note a diagnosis 
of left scapular fibromyalgia.  The Board notes that although the 
veteran was given a rheumatology examination in July 1998, the 
report of examination does not contain all the information 
specifically requested in the March 1997 Remand.  Specifically, 
the examiner noted that the veteran had no definite cutaneous 
evidence of scleroderma and did not manifest Raynaud's 
phenomenon; diagnosis was scapular region myofascial pain 
syndrome on the left, likely due to overuse.  The examiner, 
however, did not comment on whether it is at least as likely as 
not that a current left shoulder disability was first manifest 
during the veteran's period of service.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court of 
Appeals for Veterans Claims (Court) held that a remand was 
necessary because the veteran's medical examination was 
inadequate, and because of the RO's failure to follow the 
Board's directives in a prior remand.  The Court further held 
that a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders.  Id.  The Board regrets any further delay in this 
case.  In view of the RO's failure to follow the directives 
in a March 1997 Remand, the Board concludes that additional 
development of the record is required prior to appellate 
disposition.  

Under the circumstances of this case, further development is 
required.  Accordingly, the case is hereby REMANDED back to 
the RO for the following action.  

1.  Denny A. Nakayama, M.D., the examiner 
who conducted the July 1998 examination, 
should again review the veteran's claims 
file and offer an opinion for the record 
as to whether it is at least as likely as 
not that a current left shoulder 
disability was first manifest during the 
veteran's period of service.  The basis 
for the opinion should be fully reported 
for the record.  If Dr. Nakayama is 
unable to render this opinion without 
conducting an additional examination, or 
if Dr. Nakayama is no longer available, 
authorization is to be provided for an 
additional rheumatology examination as 
requested in the March 1997 Remand.

2.  The RO should then review the claim.  
If it continues to be denied, a 
supplemental statement of the case should 
be issued and the veteran and his 
representative should be given the 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



